Mount, J.
This appeal is from an order confirming an assessment roll in an improvement district in the city of Seattle. The appellants owned certain lots in block 29, of Northern Addition. They objected to the assessment against their lots for the reason that the same were excessive, unequal and arbitrarily made. These objections were heard upon evidence introduced, and were overruled by the court. Appellants assign error of the court in not sustaining their objections to the roll, and in admitting evidence that appellants each owned several adjoining lots in the block, and that this fact was considered by the commissioners in making the assessment.
The record shows conclusively that the improvement was of benefit to this block No. 29. The fact of benefit is not disputed, but it is claimed that the lots in this block are assessed higher than lots in other blocks. But it is apparent from an *298inspection of the plat that this block is benefited much more than surrounding blocks, and therefore should bear a greater portion of the cost of the improvement. The first assignment of error in this case is based upon the facts, and depends upon whether the assessments were too high or not. This is largely a matter of opinion. In this class of cases we said, in In re Seattle, 50 Wash. 402, 97 Pac. 444, “Opinions will differ widely . . as to the benefits to accrue to the different properties within the district; but this court cannot substitute its judgment for the judgment of those whom the law has charged with the duty of establishing the district and apportioning the cost, whenever such difference of opinion may arise.” Opinions do differ in this case between the commissioners who made the assessment and the witnesses called by the appellants. The block No. 29 lies to the west of Elliott avenue, which is improved by being widened and extended. The lots in this block fronting upon this avenue were forty feet wide, by about the same in depth. The lots to the rear of these small lots were one hundred and fifty feet deep by forty feet wide. The fact that the title to these long and short lots was in the same person was considered by the commissioners in making the assessment. Appellants argue that the assessment should be based upon the benefit to the property alone, and not to the owner, and this is the rule. But if the amount determined upon is right, it cannot be changed because the result was arrived at by the wrong method. In In re Western Avenue, 47 Wash. 42, 91 Pac. 548, this court said: “The commissioners are chargeable with the result of their work, and not the manner by which they arrive at that result.” As seen above, the evidence in this case is conflicting. It fails to convince us that the assessments upon the appellants’ lots were excessive or unjust. The order appealed from must therefore be affirmed.
Rudkin, C. J., Dunbar, Crow, and Parker, JJ., concur.